CORRECTED ALLOWANCE

Examiner’s Note
This corrected notice of allowance is being issued to acknowledge full consideration of the information disclosure statements filed September 29, 2021.  The documents therein have been considered and have not been found to affect the patentability of the indicated subject matter.  Claims 113-120, 122, 123, and 126-132 remain allowed.
With respect to claim 113, the prior art does not teach or suggest a method comprising forming a coating on a substrate or mandrel, the coating having a thickness from 5 to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 to about 1000 nanometers, the series of layers comprising:  (1) a first layer of a first alloy that is less noble than the substrate or the mandrel, the first alloy comprising: i) a first metal in a first concentration that is at least about 1 wt.%, the first metal selected from Co, Fe, Ni, and Zn, and ii) a second metal in a second concentration that is at least about 1 wt.%, and (2) a second layer of a second alloy that is less noble than the first alloy and less noble than the substrate or the mandrel, the second alloy comprising: i) the first metal in a third concentration that is at least about 1 wt.%, and ii) the second metal in a fourth concentration that is at least about 1 wt.%.
With respect to claim 120 the prior art does not teach or suggest a method comprising: forming a coating on a substrate or mandrel, the coating having a thickness from 5 to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 to about 1000 nanometers, the series of layers comprising: (1) a first layer of a first alloy that is more noble than the substrate or the mandrel, the first alloy comprising: Co in a first concentration that is at least about 1 wt%, and Ni in a second concentration that is at least about 1 wt.%, and (2) a second layer of a second alloy that is more noble than the first alloy and more noble than the substrate or the mandrel, the second alloy comprising, Co in a third concentration that is at least about 1 wt.% and Ni in a fourth concentration that is at least about 1 wt.%, and (3) a third metal layer of a third alloy that is more 
With regards to applicants claim 127, the prior art does not teach or suggest a method including forming a coating on a substrate or mandrel, the coating having a thickness from 5 to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 to about 1000 nanometers, the series of layers comprising: (1) a first layer of a first alloy that is more noble than the substrate or the mandrel, the first alloy comprising: i) a first metal in a first concentration that is at least about 1 wt.%, the first metal selected from Co, Fe, Ni, and Zn, and ii) a second metal, and4Application No. 16/726,079 (2) a second layer of a second alloy that is less noble than the first alloy and less noble than the substrate or the mandrel, the second alloy comprising: i) the first metal in a second concentration that is at least about 1 wt.%, and ii) the second metal.
Further there is insufficient motivation such that one of ordinary skill in the art would have found it obvious to modify known processes to obtain one or more the processes set forth by claims 113, 120 or 127. For these reasons claims 113-120, 122, 123, and 126-132 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/            Primary Examiner, Art Unit 1784